Name: Commission Implementing Regulation (EU) 2016/1058 of 29 June 2016 closing the tendering procedure for the buying-in of skimmed milk powder under public intervention opened by Implementing Regulation (EU) 2016/826
 Type: Implementing Regulation
 Subject Matter: economic policy;  trade policy;  processed agricultural produce;  agricultural policy
 Date Published: nan

 30.6.2016 EN Official Journal of the European Union L 173/57 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1058 of 29 June 2016 closing the tendering procedure for the buying-in of skimmed milk powder under public intervention opened by Implementing Regulation (EU) 2016/826 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1370/2013 of 16 December 2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products (1), and in particular Article 3(6) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2016/826 (2) opened a tendering procedure for the buying-in of skimmed milk powder as the quantitative limitation of 218 000 tonnes fixed in Article 3(1)(c) of Regulation (EU) No 1370/2013 for the buying-in of skimmed milk powder at fixed price under public intervention had been exceeded. (2) The second subparagraph of Article 3(1) of Regulation (EU) No 1370/2013, as modified by Council Regulation (EU) 2016/1042 (3), has increased the quantitative limitations applicable for the buying-in of skimmed milk powder at fixed price for the year 2016 as from 30 June 2016. (3) It is therefore appropriate to close the tendering procedure opened by Implementing Regulation (EU) 2016/826 and resume the buying-in of skimmed milk powder at fixed price under public intervention until the increased quantitative limitations are reached. (4) Since intervention agencies have to notify offerers swiftly following the publication of this Regulation of the closing of the tendering procedure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 Closing of the tendering procedure The tendering procedure opened by Implementing Regulation (EU) 2016/826 is hereby closed. Article 2 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 2016. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 346, 20.12.2013, p. 12. (2) Commission Implementing Regulation (EU) 2016/826 of 25 May 2016 closing intervention buying-in of skimmed milk powder at fixed price for the intervention period ending 30 September 2016 and opening the tendering procedure for buying-in (OJ L 137, 26.5.2016, p. 19). (3) Council Regulation (EU) 2016/1042 of 24 June 2016 amending Regulation (EU) No 1370/2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products, as regards the applicable quantitative limitation for the buying-in of skimmed milk powder (OJ L 170, 29.6.2016, p. 1).